Exhibit 10.16

CHANGE OF CONTROL SEVERANCE COMPENSATION AGREEMENT

This CHANGE OF CONTROL SEVERANCE COMPENSATION AGREEMENT, dated as of
September 17, 2007 (the “Agreement”), is made by and between KELLER FINANCIAL
GROUP, a California corporation (the “Company”) and John M. Michel (the
“Executive”), with reference to the following facts and circumstances:

R  E  C  I  T  A  L  S:

A.       The Company’s Board of Directors has determined that it is appropriate
and in the Company’s best interests to reinforce and encourage the continued
attention and dedication of key members of the management of the Company and its
material subsidiaries, who include the Executive, to their assigned duties
without distraction in potentially disturbing circumstances that would arise in
the event of a threatened or actual Change in Control (as hereinafter defined)
of the Company or such subsidiaries and thereby also provide the Company with
greater assurance that it will be able to retain the key members of management,
including Executive, in the employ of the Company or a material subsidiary (as
the case may be) in the event of any threatened or actual Change in Control; and

B.       This Agreement sets forth the severance compensation which the Company
agrees it will pay, or if Executive’s employment is with First Foundation Bank
(the “Bank”), that the Company will cause the Bank to pay, to Executive, if his
or her employment terminates under one of the circumstances described herein
following a Change in Control of the Company or the Bank.

C.       Executive is employed as the Executive Vice President & Chief Financial
Officer of the Bank under an Executive Employment Agreement of even date
herewith (the “Employment Agreement”). This Change of Control Severance
Compensation Agreement sets forth the rights and obligations of the Company and
Executive in the event of a termination of Executive’s employment, for Good
Reason (as defined below), that is attributable to, or that occurs concurrently
with or within twenty-four (24) months following, a Change in Control. On the
other hand, the Employment Agreement, rather than this Agreement, governs and
determines the severance compensation to which Executive would be entitled upon
any other termination of Executive’s employment.

NOW, THEREFORE, it is agreed as follows:

1.       Definitions. The following terms shall have the respective meanings
ascribed to them below in this Section 1:

1.1       The terms “affiliate” and “associate” shall have the respective
meanings given to such terms in Rule 12b-2 under the Exchange Act (even if the
Company has no securities registered under that Act).

1.2       The terms “beneficial ownership,” “beneficially owned” and “beneficial
owner” shall have the meanings given to such terms in Rule 13d-3 under the
Exchange Act (even if the Company has no securities registered under that Act).

1.3       The term “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

1.4       The term “Parent” of a corporation or other entity means any person
that is the beneficial owner, directly or indirectly, of a majority of the
Voting Securities of that corporation or other entity.

 



--------------------------------------------------------------------------------

1.5       The term “Voting Securities” of any person that is a corporation means
the combined voting power of that person’s then outstanding securities having
the right to vote in an election of that person’s directors. The term “Voting
Securities” of any person, other than a corporation, such as a partnership or
limited liability company, shall mean the combined voting power of that person’s
outstanding ownership interests that are entitled to vote or select the
individuals (such as the managers of a limited liability company) that have
substantially the same authority or decision-making powers with respect to such
person that are generally exercisable by directors of a corporation.

1.6       The term “Common Stock” of the Company shall mean the shares of the
Company’s common stock, par value $0.001 per share, and any voting securities
into which such shares may be converted or exchanged in any merger,
consolidation, reorganization or recapitalization of the Company.

1.7       The term “person” shall have the meaning given to such term in
Section 13(d) and Section 14(d) of the Exchange Act (even if the Company has no
securities registered under that Act) and, therefore, the term “person” shall
include any two or more persons acting together, whether as a partnership,
limited partnership, joint venture, syndicate or other group, at least one of
the purposes of which is to acquire, hold or dispose of beneficial ownership of
securities of the Company or the Bank. The term “person also shall include any
natural person, any corporation, limited liability company, general or limited
partnership, joint venture, trust, estate, or unincorporated association.

1.8       The term “Change in Control” of the Company shall mean the occurrence
of any of the following:

(a)       Any person who (together with all of such person’s affiliates and
associates) shall, at any time become the beneficial owner, directly or
indirectly, of more than twenty-five percent (25%) of the Company’s Voting
Securities Company, except (i) the Company or any of its subsidiaries, (ii) any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its subsidiaries or
(iii) Ulrich E. Keller, Jr. (collectively, the Exempt Owners”); or

(b)       There shall be consummated any consolidation, merger, or
reorganization (as such term is defined in the California Corporations Code), of
the Company with or into another person, or of another person with or into the
Company, in which the holders of the Company’s outstanding Voting Securities
immediately prior to the consummation of such consolidation, merger or
reorganization would not, immediately after such consummation, own beneficially,
directly or indirectly, (in the aggregate) at least sixty percent (60%) of the
Voting Securities of (i) the continuing or surviving person in such merger,
consolidation or reorganization (whether or not that is the Company) or (ii) the
ultimate Parent, if any, of that continuing or surviving person; or

(c)       There shall be consummated any consolidation, merger or reorganization
of the Bank with or into another person, or of another person with or into the
Bank, unless the persons that were the holders of the Company’s Voting
Securities immediately prior to such consummation would have, immediately after
such consolidation, merger or reorganization, substantially the same
proportionate direct or indirect beneficial ownership of at least sixty (60%) of
the Voting Securities of (i) the continuing or surviving person in such
consolidation, merger or reorganization (whether or not that is the Bank) or,
(ii) the ultimate Parent, if any, of that continuing or surviving person; or

(d)       There shall be consummated any sale, lease, exchange or other transfer
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
or of the Bank; provided, however, that in the case of a sale of all or
substantially all of the assets of the Company or the Bank, the holders of the
Company’s

 

2



--------------------------------------------------------------------------------

outstanding Voting Securities immediately prior to the consummation of such sale
of assets would not, immediately after such consummation, own beneficially,
directly or indirectly, (in the aggregate) at least sixty percent (60%) of the
Voting Securities of (i) person acquiring such assets or (ii) the ultimate
Parent, if any, of that person; or

(e)       The holders of the Voting Securities of the Company approve any plan
or proposal for the liquidation or dissolution of the Company, unless the plan
of liquidation provides for all or substantially all of the assets of the
Company to be transferred to a person in which the holders of the Company’s
Voting Securities immediately prior to such liquidation have or will have,
immediately after such liquidation, substantially the same proportionate direct
or indirect beneficial ownership of at least sixty percent (60%) of the Voting
Securities of such person; or

(f)       During any period of two (2) consecutive years during the term of this
Agreement, individuals who at the beginning of that two year period constituted
the entire Board of Directors of the Company do not, for any reason, constitute
a majority thereof, unless the election (or the nomination for election) by the
holders of the Company’s Voting Securities, of each director who was not a
member of the Board of Directors at the beginning of that two year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of the two year period.

Notwithstanding the foregoing:

(x)       a “Change in Control” shall not be deemed to have occurred within the
meaning of Paragraph 1.8(a) above solely as the result of an acquisition of
Voting Securities by the Company or any subsidiary thereof that has the effect
of (i) reducing the number of the Company’s outstanding Voting Securities, and
(ii) as a result, increasing the beneficial ownership of the Company’s Voting
Securities by any person to more than twenty-five percent (25%) of the Company’s
outstanding Voting Securities; provided, however, that, if any such person shall
thereafter become the beneficial owner of any additional Voting Securities of
the Company (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns more than twenty-five
percent (25%) of the then outstanding Voting Securities of the Company, then, a
“Change of Control” shall be deemed to have occurred for purposes of this
Agreement; and

(y)       a “Change in Control” shall not be deemed to have occurred within the
meaning of this Section 1.8, by reason of (i) a consolidation, merger or
reorganization of the Company or the Bank, (ii) a sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company or the Bank, (iii) a change in the composition of the
Board of Directors of the Company of the nature contemplated by Paragraph 1.8(f)
above, or (iv) the appointment of a conservator or receiver for the Bank, if
such transaction, change in Board composition or appointment, as the case may
be, was required pursuant to an order issued by the Office of Thrift Supervision
(the “OTS”), or by any other federal or state financial institution regulatory
agency having jurisdiction over the Company or the Bank.

1.9       The term “Employer” means whichever of the Company or Bank is the
principal employer of Executive.

1.10       The term “Code” means the Internal Revenue Code of 1986, as amended,
and any successor statute thereto.

 

3



--------------------------------------------------------------------------------

2.       Term. The term of this Agreement shall commence on the date hereof and,
subject to earlier termination pursuant to Section 6 hereof, shall end three
(3) years following the date on which notice of non-renewal or termination of
this Agreement is given by either the Company or Executive to the other. Thus,
this Agreement shall renew automatically on a daily basis so that the
outstanding term is always three (3) years following any effective notice of
non-renewal or of termination given by the Company or Executive, other than in
the event of a termination pursuant to Section 6 hereof.

3.       Change in Control. No compensation shall be payable under this
Agreement unless and until (i) there has been a Change in Control of the Company
(as hereinafter defined) while the Executive is still an officer of the Company
or the Bank, and (ii) the Executive’s employment by the Company or the Bank
terminates under any of the circumstances or for any of the reasons set forth in
Section 4 below.

4.       Termination by Executive for Good Reason. If (i) a Change in Control of
the Company occurs while the Executive is still employed as an officer of the
Company or the Bank or the surviving or continuing person in any such Change in
Control, and (ii) any of the following events (each a “Good Reason Event”) shall
occur (that is not consented to by Executive) as a result or at the time or
within 12 months of the consummation of such Change in Control, then, Executive
shall be entitled to the compensation provided in Section 5 of this Agreement,
provided that he gives the Company written notice of the termination of his/her
employment and of all positions he/she may have with the Company and the Bank
for “Good Reason” within forty-five (45) days following the occurrence of any
such Good Reason Event.

4.1       Reduction or Adverse Change of Responsibilities, Authority, Etc. The
scope of Executive’s authority or responsibilities is significantly reduced or
diminished or there is an change in Executive’s position or title as an officer
of the Company or the Bank, or both, that constitutes or would generally be
considered to constitute a demotion of Executive, unless such reduction,
diminution or change is made as a consequence of (i) Executive’ disability
(determined as provided in Section 6(e) of the Employment Agreement), or
(ii) any acts or omissions of Executive which would entitle the Company or Bank
to terminate Executive’s employment for Cause (as defined in Section 6(a) of the
Employment Agreement); or

4.2       Reduction in Base Salary. Executive’s Base Annual Salary (as defined
in his Employment Agreement and as in effect immediately prior to the
consummation of the Change in Control) is reduced, unless such reduction is made
(i) as part of an across-the-board cost cutting measure that is applied equally
or proportionately to all senior executives of the Employer, or (ii) as a result
of Executive’s Disability (determined as provided in Section 6(e) of the
Employment Agreement), or any acts or omissions of Executive which would entitle
Employer to terminate Executive’s employment for Cause (as defined in
Section 6(a) of the Employment Agreement);

4.3       Discontinuance or Reduction of Bonus Opportunity Under Bonus
Compensation Plan. Executive’s bonus and/or incentive compensation award
opportunity under any incentive or bonus compensation plan or program in which
he is participating immediately prior to the consummation of the Change of
Control is discontinued or significantly reduced, unless such discontinuance or
reduction (i) is expressly permitted under the terms of such plan or program, or
(ii) is a result of a policy of Employer applied equally or proportionately to
all senior executives of Employer participating in such plan or program, or
(iii) is the result of the replacement of such plan or program with another
bonus or incentive compensation plan in which Executive is afforded
substantially comparable bonus or incentive compensation opportunities;

4.4       Discontinuance of Participation in Employee Benefit Plans. Executive’s
participation in any other benefit plan maintained by the Company or Employer in
which Executive was

 

4



--------------------------------------------------------------------------------

participating immediately prior to the consummation of the Change of Control
(including any vacation program) is terminated or the benefits that had been
afforded under any such benefit plan are significantly reduced, unless such
discontinuance or reduction (as the case may be) is (i) expressly permitted by
the terms of that plan or program, or (ii) due to a change in applicable law or
the loss or reduction in the tax deductibility to Employer of the contributions
to or payments made under such plan, or (iii) the result of a policy of Employer
or the Company that is applied equally or proportionately to all senior
executives participating in such benefit plan, or (iv) the result of the
adoption of one or more other benefit plans providing reasonably comparable
benefits (in terms of value) to Executive; or

4.5       Relocation. The relocation of Executive to an office that located more
than thirty (30) miles from Executive’s principal office location prior to the
consummation of the Change of Control or to an office that is not the
headquarters office of Executive’s employer (other than for temporary
assignments or required travel in connection with the performance by Executive
of his/her duties for Employer or the Company); or

4.6       Breach of Agreements. A breach by the Company or Employer of any of
its material obligations to Executive under the Employment Agreement or this
Agreement which continues uncured for a period of thirty (30) days following
written notice thereof from Executive.

5.       Severance Compensation upon Termination of Employment for Good Reason.
Subject to Section 5.4 and Section 7 below, upon a termination of Executive’s
employment by Executive pursuant to Section 4 hereof (a “Good Reason
Termination”), then:

5.1       Change of Control Severance Compensation. Subject to Section 5.4
below, in lieu of any further salary and bonus payments or other payments that
would otherwise be due to Executive under the Employment Agreement, or
otherwise, for periods subsequent to the date of such Good Reason Termination,
Executive shall become entitled to receive the following severance compensation
and benefits:

(a)       Employer shall pay the Executive all amounts owed through the date of
Executive’s Good Reason Termination; and

(b)       Employer also shall pay to Executive, at the applicable time set forth
in Section 5.3, an amount equal to the product of two (2) times the sum of
(i) Executive’s Base Annual Salary in effect as of the date of termination and
(ii) an amount equal to the Maximum Bonus Award (as hereinafter defined) payable
to Executive under any incentive or bonus compensation plan in which he/she was
participating at the time of such termination of employment, which amount shall
be paid as provided in Section 5.3 hereof. For purposes hereof, the term
“Maximum Bonus Award” shall mean the amount of the bonus compensation that would
be paid to Executive under such incentive or bonus compensation plan assuming
that all performance goals or targets required to have been achieved as a
condition of the payment of the maximum bonus under such plan were achieved and
all other conditions precedent to the payment of such bonus compensation were
satisfied.

(c)       All options to purchase stock of the Company granted to the Executive
that had not vested as of the date of such Good Reason Termination shall vest
effective immediately prior to such termination.

(d)       All restricted stock awards, restricted stock unit awards, and other
forms of equity-based compensation awards granted to the Executive, which had
not vested as of the date of such Good Reason Termination, shall vest effective
immediately prior to such termination.

 

5



--------------------------------------------------------------------------------

(e)       The Company or the Bank shall maintain in full force and effect,
during the period commencing on the date of such Good Reason Termination and
ending on the December 31 of the second calendar year following the calendar
year in which such termination occurred (the “Benefit Continuation Period”), all
employee medical, dental and vision plans and programs, disability plans and
programs and all life insurance programs in which the Executive and/or his/her
family members were entitled to participate or under which they were entitled to
receive benefits immediately prior to the date of the occurrence of the Good
Reason Event, provided, however, that if such continued participation is
prohibited under the general terms and provisions of such plans and programs,
then, the Company or the Bank shall, at its expense, arrange for substantially
equivalent benefits to be provided to Executive and/or his/her family members
during the Benefit Continuation Period. Notwithstanding the foregoing, however,
there shall only be included as benefits to which Executive and/or his/her
family members shall be entitled under this Paragraph 5.1(e), and Executive
and/or such family members shall only be entitled to, those benefits if the
plans or programs in which Executive or his/her family members were
participating immediately prior to the occurrence of the Good Reason Event were
exempt from the term “nonqualified deferred compensation plan” under
Section 409A of the Code.

Notwithstanding any other provision in this Agreement to the contrary, under no
circumstances, shall the Executive be permitted to exercise any discretion to
modify the vesting of an award or the amount, timing or form of payment or
benefit described in this Section 5.1.

5.2        Timing and Manner of Payment. The amount that becomes payable to
Executive pursuant to Section 5.1(b) above shall be paid as follows:

(a)       If, on the date that the Executive terminates his/her employment for
Good Reason pursuant to Section 4 above, the Company is a reporting company
under the Exchange Act, then Executive will be entitled to receive such payment
in a single lump sum on the first business day that occurs at the end of the
period commencing on the date of that termination and ending six months after
the last day of the calendar month in which the date of termination occurred
(e.g., if Executive were to terminate his/her employment for Good Reason on
March 15, 2008, for example, then Employer would be required to pay the amount
specified in Section 5.1(b) on the first business day immediately following
September 30, 2008); or

(b)       If, however, the Company is not a reporting company under the Exchange
Act at the time the Executive terminates his/her employment for Good Reason
pursuant to Section 4 above, then Executive shall be entitled to receive such
payment in a single lump sum on the fifth (5th) business day following such
termination of employment.

5.3        No Requirement of Mitigation. The Executive shall not be required to
mitigate the amount of any payment or benefit provided for in this Section 5 by
seeking other employment or otherwise, nor shall any compensation or other
payments received by the Executive from other persons after the date of
termination reduce any payments due under this Section 5.

5.4        Limitation.

(a)       Anything in this Agreement to the contrary notwithstanding, if any
compensation, payment, benefit or distribution by the Company or Employer Bank
to or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise
(collectively, the “Severance Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then, the following provisions shall apply:

 

6



--------------------------------------------------------------------------------

(i)       If the Threshold Amount (as hereinafter defined) is less than (x) the
Severance Payments, but greater than (y) the Severance Payments reduced by
the-sum of (A) the Excise Tax (as defined below) and (B) the total of the
Federal, state, and local income and employment taxes on the amount of the
Severance Payments which are in excess of the Threshold Amount, then the
Severance Payments that would otherwise be payable under this Agreement shall be
reduced (but not below zero) to the extent necessary so that the maximum
Severance Payments shall not exceed the Threshold Amount. To the extent that
there is more than one method of reducing the Severance Payments to bring them
within the Threshold Amount, Executive shall determine which method shall be
followed; provided that if Executive fails to make such determination within 45
days after the Company has sent Executive written notice of the need for such
reduction, the Company may determine the amount of such reduction in its sole
discretion.

(ii)       If, however, the Severance Payments, reduced by the sum of (A) the
Excise Tax and (B) the total of the Federal, state and local income and
employment taxes payable by Executive on the amount of the Severance Payments
which are in excess of the Threshold Amount, are greater than or equal to the
Threshold Amount, there shall be no reduction in the Severance Payments to
Executive pursuant to Paragraph 5.4(a)(i) above.

(b)       For the purposes of this Section 5.4, the term “Threshold Amount”
shall mean three (3) times Executive’s “base amount” (within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder) less
one dollar ($1.00); and the term “Excise Tax” shall mean the excise tax imposed
by Section 4999 of the Code, and any interest or penalties incurred by Executive
with respect to such excise tax.

(c)       The determination as to which of Paragraph 5.4(a)(i) or 5.4(a)(ii)
shall apply to Executive shall be made by Vavrinek, Trine, day & Co, LLP,
independent registered public accountants, or any other independent accounting
firm selected by mutual agreement of the Company and Executive (the “Accounting
Firm”), which agreement shall not be unreasonably withheld or delayed by either
party. Such Accounting Firm shall provide detailed supporting calculations both
to the Company and Executive within 15 business days of the date of Executive’s
Good Reason Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or Executive. For purposes of determining which of the
alternative provisions of 5.4(a)(i) or 5.4(a)(ii) shall apply, Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of Executive’s
residence on the Termination Date, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. Any determination by the Accounting Firm shall be binding on the Company
and Executive.

5.5       Withholding. Notwithstanding anything to the contrary that may be
contained elsewhere in this Agreement, all payments made to Executive under this
Agreement shall be made net of all taxes and other amounts required to be
withheld from the wages or salary of employees under applicable federal, state
or local laws or regulations.

6.       Termination of Agreement. Notwithstanding Section 2 hereof, this
Agreement shall terminate sooner as provided in this Section 6.

6.1       Termination of Employment Other Than for Good Reason. This Agreement
shall terminate upon the happening, at any time prior to the termination of
Executive’s employment for Good Reason pursuant to Section 4 hereof, of any of
the following events:

 

7



--------------------------------------------------------------------------------

(a)       Executive’s Disability or Death. This Agreement shall terminate upon
the termination of Executive’s employment as a result of Executive’s disability
pursuant to and in accordance with Section 6(e) of the Employment Agreement.
This Agreement also shall terminate immediately in the event of the death of the
Executive.

(b)       Retirement. This Agreement shall terminate automatically on Retirement
(as hereinafter defined) of Executive. The term “Retirement” as used in this
Agreement shall mean termination by the Company or the Executive of Executive’s
employment based on the Executive’s having reached age 75 or such other age as
shall have been fixed in any arrangement established with the Executive’s
consent with respect to Executive retirement.

(c)       Cause. This Agreement shall terminate, if Executive’s employment with
the Company or an Employer Bank is terminated for Cause, as such term is defined
in Section 6(a) of the Employment Agreement.

(d)       Termination by Executive without Cause. This Agreement shall terminate
upon any voluntary termination by Executive of his/her employment with the
Company or the Bank, as the case may be, other than pursuant to Section 4 of
this Agreement.

In the event of a termination of this Agreement pursuant to this Section 6.1,
then, notwithstanding anything to the contrary that may be contained elsewhere
herein, except for any severance or other compensation to which Executive may be
entitled, by reason of such termination, under the Employment Agreement, neither
the Company nor the Bank shall have any liability to Executive, or Executive’s
estate, heirs, successors, representatives or assigns, due to such termination
of this Agreement or by reason of any prior or subsequent Change in Control of
the Company.

6.2       Effect of Good Reason Termination on Term of this Agreement. In the
event of a Good Reason Termination pursuant to Section 4 hereof, Executive shall
have no further rights or remedies under this Agreement, except his/her right to
receive the severance compensation set forth in Section 5 hereof attributable to
the occurrence of the Good Reason Event that entitled Executive to terminate
his/her employment pursuant to Section 4 hereof. Accordingly, but without
limiting the generality of the foregoing, Executive shall be entitled to receive
any compensation under this Agreement in the event of the occurrence of a second
Change in Control of the Company after the date of the Executive’s Good Reason
Termination.

7.       Release of Claims. The obligations of the Company under this Agreement
shall constitute the only obligations of the Company arising from a Good Reason
Termination by Executive pursuant to Section 4 hereof. Additionally, upon any
such termination, except for Executive’s rights and the obligations of the
Company or the Bank (as the case may be) under Section 5 hereof, none of the
Company, the Bank or any of their affiliates shall have any obligation or
liability of any kind or nature whatsoever to Executive by reason of or arising
out of his/her employment with the Company or the Bank or the termination
thereof. Executive further agrees that, except for his/her rights and the
obligations of the Company or the Bank (as the case may be) under Section 5
hereof, all demands, claims and causes of action that Executive may have
against, and any and all rights that Executive may have to recover any payments,
damages, liabilities or other amounts of any kind or nature whatsoever from, the
Company, the Bank or any of their affiliates , or any of their respective,
officers, directors, shareholders, employees, agents or independent contractors
(the “Company Related Parties”), shall be forever released by Executive as a
condition precedent to Executive’s rights to receive and the obligations of the
Company or Bank (as the case may be) to pay or provide to Executive the
severance compensation and benefits provided for in Section 5 hereof,
irrespective of whether or not such demands, claims, causes of action or rights
arise or have arisen under (i) this Agreement, the Employment Agreement, or any
other contract,

 

8



--------------------------------------------------------------------------------

agreement or understanding, written or oral, between Executive and the Company
or any of the Company Related Parties, or (ii) any employee or executive benefit
plans or programs, including any stock incentive or stock based compensation
plans, or (iii) any federal, state or local statutes or government regulations,
or otherwise, and whether or not such demands, claims, causes of action or
rights are known or unknown, certain or uncertain, or suspected or unsuspected
by Executive. Executive further covenants and agrees that such condition
precedent shall not be satisfied unless and until he/she executes and delivers
to the Company all appropriate written agreements reflecting such settlement and
complete release in a form reasonably acceptable to the Company.

9.       Arbitration of Disputes. Except as otherwise provided in the last
sentence of this Section 9 with respect to equitable proceedings and remedies,
any controversy or claim arising out of or relating to this Agreement, the
performance or non-performance (actual or alleged) by either party of any of
such party’s respective obligations hereunder or any actual or alleged breach
thereof, shall, to the fullest extent permitted by law, be resolved exclusively
by binding arbitration in any forum and form agreed upon by the parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Orange County, California in accordance with the
Employment Dispute Resolution Rules of the AAA, including, but not limited to,
the rules and procedures applicable to the selection of arbitrators. In the
event that any person, other than Executive or the Company, may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person’s agreement thereto.
Judgment upon the award rendered by the arbitrator in any such arbitration
proceeding may be entered in any court having jurisdiction thereof. This
Section 9 shall be specifically enforceable. The reasonable fees and
disbursements of the prevailing party’s legal counsel, accountants and experts
incurred in connection with any such arbitration proceeding shall be paid by the
non-prevailing party in such arbitration proceeding. Notwithstanding anything to
the contrary that may be contained in this Section 9, however, each party shall
be entitled to bring an action in any court of competent jurisdiction for the
purpose of obtaining a temporary restraining order or a preliminary or permanent
injunction or other equitable remedies in circumstances in which such relief is
appropriate.

10.       Miscellaneous.

10.1       Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof and supersedes all
prior agreements and understandings, whether written or oral, between the
parties with respect to that subject matter.

10.2       Assignment; Successors and Assigns, etc. Neither party may make any
assignment, in whole or in part, of this Agreement or any interest herein, by
operation of law or otherwise, or delegate any of their respective duties
hereunder, without the prior written consent of the other party; except that in
the event of a Change in Control of the Company, the rights and obligations of
the Company under this Agreement may be assigned to the successor-in-interest of
the Company in such Change in Control without the consent of Executive, provided
that (i) such successor-in-interest enters into a written agreement, in a form
reasonably acceptable to Executive, by which such successor-in-interest shall
expressly agree to be bound by this Agreement and (ii) no such assignment shall
relieve the Company of its obligations under this Agreement. Subject to the
foregoing restrictions on assignment, this Agreement shall inure to the benefit
of and be enforceable by and shall be binding on the parties and their
respective successors, legal representatives, executors, administrators, heirs,
devisees and legatees, and permitted assigns. If Executive should die while any
amounts are still payable to him/her pursuant to Section 5 hereof, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee, or other designee
or, if there be no such designee, to the Executive’s estate.

 

9



--------------------------------------------------------------------------------

10.3       Severability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

10.4       Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any right or obligation under or breach of this
Agreement, shall not prevent any subsequent enforcement of such term, right or
obligation or be deemed a waiver of any prior or subsequent breach of the same
obligation.

10.5       Notices. Any notices, requests, demands and other communications
provided for by this Agreement (“Notices”) shall be sufficient if in writing and
delivered in person or sent by a nationally recognized overnight courier service
or by registered or certified mail, postage prepaid, return receipt requested,
to Executive at the last address Executive has filed in writing with Employer
or, in the case of any Notice to be given to the Company or the Employer (if
other than the Company), at its headquarters offices, attention of the Chief
Executive Officer, and shall be effective on the date of delivery in person or
by courier or two (2) business days after the date such Notice is mailed by
registered or certified mail, postage prepaid and return receipt requested
(whether or not the requested receipt is returned).

10.6       Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized officer or
other representative of the Company.

10.7       Interpretation and Construction of this Agreement. This Agreement is
the result of arms-length bargaining by the parties, each party was represented
by legal counsel of such party’s choosing in connection with the negotiation and
drafting of this Agreement and no provision of this Agreement shall be construed
against a party, due to an ambiguity therein or otherwise, by reason of the fact
that such provision may have been drafted by counsel for such party. For
purposes of this Agreement: (i) the term “including” shall mean “including
without limitation” or “including but not limited to”; (iv) the term “or” shall
not be deemed to be exclusive; and (v) the terms “hereof,” “herein,”
“hereinafter,” “hereunder,” and “hereto,” and any similar terms shall refer to
this Agreement as a whole and not to the particular Section, paragraph or clause
in which any such term is used, unless the context in which any such term is
used clearly indicates otherwise.

10.8       Governing Law. This Agreement is being entered into and will be
performed in the State of California and shall be construed under and be
governed in all respects by and enforced under the laws of the State of
California, without giving effect to its conflict of laws rules or principles.

10.9       Headings. The Section and paragraph headings in this Agreement are
inserted for convenience of reference only and shall not affect, nor shall be
considered in connection with, the construction or application of any of the
provisions of this Agreement.

10.10       Counterparts. This Agreement may be executed in any number of
counterparts, and each such executed counterpart, and any photocopy or facsimile
copy thereof, shall constitute an original of this Agreement; but all such
executed counterparts and photocopies and facsimile copies thereof shall,
together, constitute one and the same instrument.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

“Company”     “Executive” KELLER FINANCIAL GROUP     By:   /S/ ULRICH E. KELLER,
JR.     /S/ JOHN M. MICHEL

Name:

 

Ulrich E. Keller, Jr.

   

Name:

 

John M. Michel

Title:

 

Chairman & CEO

     

“Bank”

 

FIRST FOUNDATION BANK     By:   /S/ SCOTT F. KAVANAUGH      

Name:

 

Scott F. Kavanaugh

     

Title:

 

Chairman & CEO

     

 

11